The opinion of the court was delivered by
Ryerson, J.
As this case was submitted without argument, or any note of the points relied on for reversal, we are left to find out as we can, what objection there is to the judgment below. The parties have failed to comply with the rule of the court, requiring such note to be furnished, where no argument is had; although they have shown a commendable “industry in fulfilling the other requirements of the rule. I can however discover but one question, which I suppose the plaintiff’s counsel intended to raise; and that is whether the landlord on a claim for rent, can follow goods and chattels beyond the demised premises, in the hands of a Constable who has removed them by virtue of an execution, before notice of any rent accrued and unpaid. This point has already been substantially decided by this court, in the case of Ayers v. Johnson, 2 Hal. 119, and I perceive no reason to question the correctness of that decision. The law has now been changed, by the statute passed 4th March, 1835. Harrison's Pamphlet acts of 1834 — 5, page 47. But that act was not passed till after this cause of action arose. There is therefore no error in the record, and the judgment below, must be affirmed. It is not necessary to look into another question which it would seem the defendant in certiorari proposed to raise, in the event of this being decided against him. I would further remark, that the act to prevent the fraudulent removal by the tenant, of his goods to defeat the landlord’s remedy by distress — Rev. Laws, 203, Section 14, 15, does not apply to this case. It was not made to interfere in any manner, with a public officer in the execution of process issued out of a court of justice.
Hornblower, C. J. and Ford, J. concurred.

Judgment affirmed.